NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        DEC 21 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 WAYNE D. SMITH,                                 No. 14-16772

                  Plaintiff-Appellant,           D.C. No. 2:13-cv-01830-TLN-AC

   v.
                                                 MEMORANDUM*
 AZIZ SHARIAT; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Eastern District of California
                     Troy L. Nunley, District Judge, Presiding

                          Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        Wayne D. Smith appeals pro se from the district court’s judgment

dismissing with prejudice his action alleging federal and state law claims related to

his employment and occupancy at the Camp Chaquita RV park. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal under Federal Rule of Civil Procedure 12(b)(6). Hebbe v. Pliler, 627
F.3d 338, 341 (9th Cir. 2010). We affirm.

      The district court properly dismissed Smith’s action because Smith failed to

allege facts sufficient to state any plausible claims, even after Smith was given

opportunities to amend his complaint. See Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (to avoid dismissal, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face); see also

Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991) (setting forth elements of

a claim under 42 U.S.C. § 1983); Grimmett v. Brown, 75 F.3d 506, 510 (9th Cir.

1996) (setting forth elements of a civil RICO claim); Fobbs v. Holy Cross Health

Sys. Corp., 29 F.3d 1439, 1447 (9th Cir. 1994) (Title VI requirements).

      We reject as without merit Smith’s contention that he was entitled to default

judgment against defendants Gennai and Funk.

      AFFIRMED.




                                            2                                      14-16772